Citation Nr: 1307372	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  08-30 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen service connection for a gastrointestinal disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to August 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied the Veteran's application to reopen service connection for upper gastrointestinal bleeding.  

In August 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript has been procured and is of record.  

The Veteran's claim previously has been adjudicated as an application to reopen service connection for either diverticulitis or upper gastrointestinal bleeding.  However, the record indicates that the Veteran had been diagnosed with other gastrointestinal disorders, to include a gastric reflux disorder, during the pendency of the appeal, the Board has reclassified the Veteran's claim as an application to reopen service connection for a gastrointestinal disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The issue of service connection for a gastrointestinal disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a May 2001 rating decision, the RO denied service connection for a gastrointestinal disorder because the evidence did not show evidence of chronic gastrointestinal disorder symptomatology during service or the existence of a currently diagnosed gastrointestinal disorder.    

2.  The evidence associated with the claims file subsequent to the May 2001 rating decision relates to the unestablished facts of chronic gastrointestinal disorder symptomatology both during and after service, and the presence of a currently diagnosed gastrointestinal disorder, specifically diverticulitis; the newly submitted evidence is neither cumulative nor redundant of evidence previously of record; and raises a reasonable possibility of substantiating the claim of service connection for a gastrointestinal disorder.  


CONCLUSIONS OF LAW

1.  The May 2001 rating decision denying service connection for a gastrointestinal disorder became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 
38C.F.R. §§ 20.302, 20.1103 (2012).

2.  Evidence received since the May 2001 rating decision is new and material, and service connection for a gastrointestinal disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Because the determination below reopens service connection for a gastrointestinal disorder, there is no reason to discuss how VA has satisfied the VCAA duties to notify and assist.

New and Material Evidence

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Reopening Service Connection for a Gastrointestinal Disorder

The Veteran essentially contends that he developed a gastrointestinal disorder, currently diagnosed as diverticulitis, during service.  Reviewing the service treatment records, in an October 1990 service treatment record, the Veteran reported experiencing a stomach virus over the past 24 hours.  In a June 1994 service treatment record, the Veteran reported experiencing nausea, diarrhea, and vomiting over the previous day.  The service examiner diagnosed acute gastroenteritis.  In June 1995 service treatment records, the Veteran reported vomiting blood.  The Veteran was placed under observation and a general surgeon was consulted.  The diagnosis was gastroenteritis and an upper gastrointestinal bleed.  In an October 2000 VA medical examination report, provided soon after the Veteran's discharge from service, the VA examiner did not diagnose the Veteran as having any current gastrointestinal disorder after an examination.

The RO denied the Veteran's claim for service connection for a gastrointestinal disorder, claimed as upper gastrointestinal bleeding, in a May 2001 rating decision, because the evidence did not indicate the existence of chronic gastrointestinal disorder symptomatology during service or a current gastrointestinal disorder.  The Veteran subsequently did not file a Notice of Disagreement (NOD) or a Substantive Appeal to the Board regarding the May 2001 rating decision in a timely manner.  As the Veteran did not file a timely appeal to the May 2001 rating decision, the May 2001 rating decision, denying service connection for a gastrointestinal disorder, became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103.

Reviewing the evidence received since the May 2001 rating decision, in March 2007 Army Hospital records, Army examiners noted performing a left hemicolectomy, removing one-half of the Veteran's colon, to remove a partial blockage.  At discharge, the VA examiner diagnosed the Veteran as having perforated diverticulitis of the colon, wound hematoma (removed), postoperative ileus, and status-post hemicolectomy.  

In a January 2008 Army Hospital treatment record, an Army examiner noted a small bowel obstruction.  In a February 2008 Army Hospital colonoscopy report, an Army examiner indicated that a colonoscopy was negative.  In a July 2008 VA treatment record, the Veteran reported experiencing constipation and was provided with medication.  

In an August 2008 VA medical examination report, the Veteran reported experiencing daily nausea, but no vomiting.  The Veteran indicated that he experienced diarrhea due to medications provided for his constipation.  The Veteran reported experiencing lower abdominal pain measuring a six to eight in intensity on a scale of 10.  After a physical examination and a review of the claims file, the VA examiner diagnosed chronic constipation requiring laxative use and diverticular disease, postoperative status of left hemicolectomy.  The VA examiner indicated these disorders were less likely than not related to the gastrointestinal disorder diagnosed during service because diverticular disease did not cause gastroenteritis symptoms with upper gastrointestinal bleeding.  

In statements made during the pendency of this appeal, the Veteran has reported experiencing chronic gastrointestinal symptoms since the in-service treatment in June 1995 for a diagnosed gastrointestinal bleed.  

In determining the issue of whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the post-service treatment records indicate a diagnosis for a current gastrointestinal disorder, specifically diagnosed diverticulitis.  Moreover, the Veteran's lay statements indicate that he experienced chronic gastrointestinal disorder symptoms both during and after service.  Although other evidence in the claims file, to include the August 2008 VA examiner's opinion, weighs against a granting of the Veteran's claim for service connection, the Board notes that the evidence in favor of the Veteran's claim, when taken at face value, is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the Board finds that the additional evidence is new and material to reopen service connection for a gastrointestinal disorder.  


ORDER

New and material evidence having been received, the appeal to reopen service connection for a gastrointestinal disorder is granted.  


REMAND

The Board finds that additional development is required before the issue on appeal may be adjudicated.  38 C.F.R. § 19.9 (2012).  As noted above, the Veteran essentially claims that he developed a gastrointestinal disorder, currently diagnosed as diverticulitis, during service.  Alternatively, the Veteran claims that his gastrointestinal disorder is, in fact, a facet of an undiagnosed illness related to the Veteran's service in the Gulf War.  

The evidence suggests that the Veteran has outstanding records with the United States Social Security Administration (SSA).  At the August 2012 Travel Board hearing, the Veteran indicated that he currently received Social Security Disability benefits, but could not recall if SSA granted said benefits due to his claimed gastrointestinal disorder.  The record does not show that VA contacted SSA to incorporate SSA's records into the claims file.  VA has a duty to obtain SSA records when it has notice of an application for Social Security Disability benefits.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  As the Veteran did not state the basis of his claim for Social Security benefits, there is a reasonable possibility that SSA records would aid the Veteran in substantiating the VA claim for service connection for a gastrointestinal disorder.  Accordingly, the AMC/RO should contact SSA and obtain and associate with the claims file copies of the Veteran's records regarding his application for SSA benefits, including any treatment records in its possession.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

Additionally, the Veteran has pointed to a number of symptoms, such as joint pain, insomnia, and stomach problems, as proof that he has an undiagnosed illness related to service in the Persian Gulf.  Compensation may be paid to a Persian Gulf veteran who exhibits objective indications of chronic disability due to undiagnosed illnesses or combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more before December 31, 2016, following such service.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2012); 38 C.F.R. § 3.317 (2012).  Service connection may be granted when the evidence establishes: (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; 
(3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from: (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under subsection (D) warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychologic signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastroesophageal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The undiagnosed illness must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 C.F.R. § 3.317(a)(1)(i).

A chronic disability for purposes of 38 U.S.C.A. § 1117 is one that has existed for six months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period.  38 C.F.R. § 3.317(a)(3).

As noted above, the August 2008 VA examiner diagnosed the Veteran as having diverticulitis.  Moreover, recent VA treatment records indicate treatment for diagnosed gastric reflux.  However, the Veteran reports that he experiences a combination of most of the symptoms noted to be associated with Gulf War Syndrome, such as joint pains, sleep disturbances, and gastroesophageal signs or symptoms.  Therefore, the Veteran contends that he has an undiagnosed illness related to his Gulf War service and that his gastrointestinal symptoms are part of the undiagnosed illness.  

In McLendon v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

The Veteran's Certificate of Release or Discharge from Active Duty (DD-214) indicates that he served in Southwest Asia from October 1990 to April 1991.  The Board notes that the Veteran currently has several different types of symptomatology associated with an undiagnosed illness.  The Veteran has indicated that he believes that this symptomatology, to include his gastrointestinal symptomatology, is related to an undiagnosed illness contracted during service in the Persian Gulf War.  Therefore, the Board finds sufficient evidence to warrant a VA medical examination under the low threshold of McLendon.  See id.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request the Veteran to identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for the Veteran's gastrointestinal disorder.  After securing the necessary releases, the AMC/RO should attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.  At a minimum, the AMC/RO should verify that all relevant VA treatment records dated since the Veteran's August 2000 discharge from service are associated with the claims file, to include all such records from the VA medical facilities in Temple and Waco.

2.  The AMC/RO should contact SSA and obtain and associate with the claims file copies of any records pertaining to the Veteran regarding any claim for SSA benefits, including any SSA administrative decision(s) (favorable or unfavorable) and the underlying medical records SSA relied upon in making its decision(s).

3.  Thereafter, the AMC/RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any gastrointestinal disorder.  All indicated tests and studies should be performed.  The claims folder should be made available to the VA examiner.

After an interview with the Veteran, an examination, a review of the claims file, to include all records of treatment for gastrointestinal disorders, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent or greater) that any diagnosed gastrointestinal disorder shown on examination had its clinical onset in service or is otherwise related to service. 

If the Veteran's gastrointestinal disorder symptoms cannot be attributed to any known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multi-symptom illness.

A complete rationale should be provided for all opinions expressed.  If the VA examiner finds that he or she must resort to speculation to render the requested opinion, he or she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  The AMC/RO should then re-adjudicate the issue on appeal.  If the benefit remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 
38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


